Case: 6:19-cv-00078-KKC-EBA Doc #: 114 Filed: 08/25/21 Page: 1 of 6 - Page ID#: 960




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                      LONDON

 LAMONT L. WARREN,                                   CIVIL ACTION NO. 6:19-78-KKC-EBA
       Plaintiff,


                                                             OPINION AND ORDER
 v.


 UNITED STATES OF AMERICA,
       Defendant.



                                            *** *** ***

        This matter is before the Court on Plaintiff Lamont L. Warren’s response to the

 Court’s Show Cause Order. (DE 113.) Despite clear, explicit instructions from the Court,

 Plaintiff has repeatedly failed to comply with this Court’s April 22, 2021 Order directing him

 to file a witness list. (DE 107.) Therefore, the Court finds that dismissal of Plaintiff’s case is

 appropriate.

 I.     Background

        Plaintiff is a federal prisoner who was previously confined at USP McCreary and is

 currently incarcerated at USP Hazelton. (DE 21 at 2.) Plaintiff, proceeding without a lawyer,

 filed a complaint arising out of incidents occurring while he was incarcerated at USP

 McCreary. (Id. at 2, 4.) Plaintiff alleges that prison officials retaliated against him by

 denying his request to participate in the Bureau of Prisons’ Challenge Program and placing

 him in the Special Housing Unit where he was attacked by his cellmate. (Id. at 2-4.) He also

 claims that the alleged injuries that he suffered from that attack were not adequately treated.

 (DE 21-2 at 2.)




                                                 1
Case: 6:19-cv-00078-KKC-EBA Doc #: 114 Filed: 08/25/21 Page: 2 of 6 - Page ID#: 961




         After initial screening under 28 U.S.C. §§ 1915 and 1915A, the Court dismissed all of

 Plaintiff’s claims, except for certain FTCA claims against the United States, the sole

 remaining defendant. (DE 27 at 3.) Thereafter, Defendant filed a motion to dismiss (DE 37),

 which this Court ultimately denied (DE 49). Following that denial, discovery commenced

 and closed, and neither party submitted any additional dispositive motions.            (DE 92.)

 Accordingly, on March 29, 2021, the Court directed parties to file status reports identifying

 the witnesses and evidence that they intended to present at trial. (DE 99.)

        Plaintiff filed a status report that identified witnesses, but he did not describe their

 expected testimony. (DE 101-20.) Of those identified witnesses, Plaintiff only provided the

 name for one witness: “Dr. Booker.” (Id.) He generically described the other witnesses as

 “Nurse(s) John Doe, Jane.” (Id.) Shortly after, Plaintiff subsequently filed various motions

 and notices, including a motion for a writ of habeas corpus ad testificandum to present certain

 inmates from USP Hazelton as witnesses to testify before the Court (DE 104) and a notice

 advising the Court that he may present two additional witnesses that he did not identify in

 his initial status report (DE 105). On April 22, 2021, the Court denied Plaintiff’s motions but

 advised Plaintiff that he could present witnesses via video or affidavit. (DE 107 at 2.) In its

 April 22, 2021 Order, the Court directed Plaintiff to file a list of intended witnesses with each

 witness’s name, address, phone number, and expected testimony within fourteen days. (Id.)

 Plaintiff did not file the list by the deadline.

        While his other motions were pending, Plaintiff filed a “tendered amended complaint.”

 (DE 106.) On April 29, 2021, the Magistrate Judge entered a Recommended Disposition,

 construing Plaintiff’s pleading as a motion to amend his complaint and recommending that

 the Court deny the motion.         (DE 109.)       On June 24, 2021, this Court adopted the

 Recommended Disposition and denied Plaintiff’s motion. (DE 111.) At that time, Plaintiff

 still had not filed a list of intended witnesses in compliance with the Court’s April 22, 2021


                                                    2
Case: 6:19-cv-00078-KKC-EBA Doc #: 114 Filed: 08/25/21 Page: 3 of 6 - Page ID#: 962




 Order. On July 21, 2021, the Court ordered Plaintiff to show cause “as to why his case should

 not be dismissed because of his repeated failure to follow court directives,” specifically his

 failure to file the witness list. (DE 112 at 2.)

        Plaintiff filed a timely response to the Show Cause Order. (DE 113.) In his response,

 Plaintiff states that he “did all there is in this case,” he is “not a lawyer,” and he does “not

 have the knowledge to get witnesses.” (Id. at 1.) He maintains that he has sent the names

 of his witnesses to the Court. (Id.) Finally, Plaintiff argues that if the Court dismissed his

 case, this would “go against the facts of officials violating the oath to protect [him] from

 injuries and deny [his] rights to be protected.” (Id.) To date, Plaintiff has not filed any list

 that conforms with the requirements of the Court’s April 22, 2021 Order.

 II.    Analysis

        A district court may dismiss an action sua sponte for failure to comply with a court

 order under Federal Rule of Civil Procedure 41(b). Cornett v. Dobson, 338 F.R.D. 97, 99 (E.D.

 Ky. 2021); Hurst v. Hickey, Civil Action No. 11-68-KKC, 2012 WL 2905520, at *1 (E.D. Ky.

 July 16, 2012). To determine whether dismissal is appropriate, courts consider the following

 factors:

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2)
        whether the adversary was prejudiced by the dismissed party’s conduct; (3)
        whether the dismissed party was warned that failure to cooperate could lead
        to dismissal; and (4) whether less drastic sanctions were imposed or considered
        before dismissal was ordered.

 Cornett, 338 F.R.D. at 97. In making this determination, “district courts have substantial

 discretion in discerning whether dismissal is appropriate.” Lay v. Altrichter, No. 6:20-CV-

 18-REW-HAI, 2020 WL 2843345, at *4 (E.D. Ky. June 1, 2020) (citation and quotation marks

 omitted).




                                                    3
Case: 6:19-cv-00078-KKC-EBA Doc #: 114 Filed: 08/25/21 Page: 4 of 6 - Page ID#: 963




        The first factor favors dismissal because Plaintiff’s failure to comply with the Court’s

 orders is due to his own fault. The Court repeatedly gave Plaintiff clear, explicit instructions

 for complying with its orders. The Court first requested a witness list from Plaintiff in its

 March 29, 2021 Order. (DE 99.) After Plaintiff failed to provide a witness list with sufficient

 information to allow this Court to move forward with trial, the Court directed Plaintiff to file

 “a list of his intended witnesses that includes each witness’s name, address, and phone

 number, and a summary of each witness’s testimony” within fourteen days. (DE 107 at 2.)

 Despite this specific directive, Plaintiff failed to file the list by the deadline. After the Court

 denied his motion to amend his complaint, Plaintiff still did not file the requested witness

 list. The Court gave Plaintiff yet another chance; it ordered Plaintiff to show cause for his

 repeated failures to follow its directives or else face dismissal. (DE 112.) While Plaintiff filed

 a timely response, he still failed to file a witness list that complied with the Court’s April 22,

 2021 Order. (DE 113.) Plaintiff’s persistent failures to comply with the Court’s orders

 suggest that he does not intend to comply at all.

        Moreover, Plaintiff has not demonstrated good cause for his failure to file a witness

 list that conforms with the Court’s requirements. In his response, Plaintiff states that he

 “did all there is in this case,” and he is “not a lawyer.” (DE 113 at 1.) While the Court

 recognizes the challenges that arise for incarcerated pro se litigants, “a court may properly

 dismiss a pro se complaint where the plaintiff fails to comply with a ‘readily comprehended’

 court order.” Gardner v. United States, 178 F.3d 1294 (Table), 1999 WL 232693, at *2 (6th

 Cir. 1999) (quoting Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir.1991)). The Court’s directive

 to Plaintiff requesting the contact information and expected testimony of his witnesses was

 a readily comprehended order; it demanded little of Plaintiff and did not require any type of

 sophisticated legal knowledge. To the extent that Plaintiff argues that he does “not have the

 knowledge to get witnesses,” his argument is misplaced. (DE 113 at 1.) Plaintiff—and


                                                 4
Case: 6:19-cv-00078-KKC-EBA Doc #: 114 Filed: 08/25/21 Page: 5 of 6 - Page ID#: 964




 Plaintiff alone—has personal knowledge of the witnesses that can provide evidence to

 support the claims that he chose to bring before this Court. Although Plaintiff maintains

 that he has sent the names of witnesses to the Court (DE 113 at 1), these names did not

 contain the details needed to progress Plaintiff’s action or to comply with the Court’s April

 22, 2021 Order. As to Plaintiff’s assertion that dismissal of his case would “go against the

 facts of officials violating the oath to protect [him] from injuries and deny [his] rights to be

 protected,” any such prejudice is a result of his own inaction. (DE 113 at 1.)

        The second factor is neutral. While Defendant initially expended time and resources

 to defend this action, Defendant has not taken any considerable action since discovery closed.

 Surprisingly, Defendant has not filed any substantial motions since it filed a motion to

 dismiss in November 2019. (DE 37.) Besides the potential prejudice that stems from the

 prolongment of this litigation, the Court cannot find that Plaintiff’s failure to file a witness

 list as required by court orders has significantly prejudiced Defendant at this stage.

        The third factor also favors dismissal, as the Court plainly ordered Plaintiff to show

 cause as to why his case should not be dismissed for his repeated failures to follow court

 directives. (DE 112 at 2.) After receiving this warning, Plaintiff still did not file a witness

 list and did not demonstrate good cause for his failure to do so. “Dismissal is generally

 warranted where the party fails to act in the face of a clear prior warning that the case would

 be dismissed.” Pickle v. United States, Civil Action No. 6:17-225-KKC, 2018 WL 3795244, at

 *2 (E.D. Ky. Aug. 9, 2018); see also Gardner, 1999 WL 232693, at *2 (“[A] court may properly

 dismiss a pro se litigant’s case for failure to comply with the court’s order where the court

 puts the pro se party on notice that failure to comply will result in dismissal.”). Based on this

 factor alone, dismissal is proper.

        Regarding the fourth factor, the Court has not imposed less drastic sanctions on

 Plaintiff. However, “[Plaintiff’s] incarceration makes the imposition of lesser sanctions, such


                                                5
Case: 6:19-cv-00078-KKC-EBA Doc #: 114 Filed: 08/25/21 Page: 6 of 6 - Page ID#: 965




 as monetary or other penalties, difficult or impracticable.” Cates v. Madison Co. Det. Ctr.,

 Civil Action No. 5:17-504-DCR, 2018 WL 561852, at *2 (E.D. Ky. Jan. 25, 2018). Therefore,

 this factor favors dismissal.

        Using its substantial discretion, the Court finds that, on balance, the sua sponte

 dismissal of Plaintiff’s action under Rule 41(b) for failure to comply with a court order is

 appropriate.

 III.   Conclusion

        The Court hereby ORDERS as follows:

        1.      The Court’s Show Cause Order (DE 112) is DISCHARGED; and

        2.      This action is DISMISSED without prejudice and STRICKEN from the Court’s

                active docket.

        Dated August 25, 2021




                                              6
